Citation Nr: 1736381	
Decision Date: 08/31/17    Archive Date: 09/06/17

DOCKET NO.  13-33 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a lumbar spine disability.


WITNESS AT HEARING ON APPEAL

The Veteran


REMAND

The Veteran served on active duty from August 1964 through August 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran appeared before the undersigned Veterans Law Judge in a February 2017 videoconference hearing.  A transcript is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

The Veteran claims his current lumbar spine disability is etiologically related to his active duty service.  Service treatment records indicate the Veteran reported coccyx pain in August 1965.  There was no drainage or swelling and no evidence of a cyst.

The Veteran asserts that his specialty of a stockroom clerk required him to lift heavy boxes of frozen food.  Specifically, in an August 2011 statement, he reported that it was his duty to lift and handle "tens of thousands" of cases of frozen food products and the intense lifting demands caused his lumbar spine disability.  See Military Personnel Record (noting the Veteran was responsible for the "receipt, storage, accountability and transfer of assigned cargo").

In February 2012, the Veteran was afforded a VA examination.  He reported he did not remember being treated for coccyx pain in August 1965.  Physical examination showed he had a lumbar strain and osteoarthritis of the thoracolumbar spine.  The examiner opined that it was less likely than not that the Veteran's currently diagnosed lumbar spine disability was caused or aggravated by his in-service coccyx pain because his military record was silent for lumbar spine pain and the coccyx pain reported while in the military was no longer an issue.  The Board finds this opinion to be inadequate.  The Veteran has consistently reported that his specialty while on active duty involved lifting heavy boxes of frozen food every day without training or devices for back support.  The examiner did not provide an opinion as to whether the heavy lifting the Veteran did in service could have caused or aggravated his osteoarthritis or lumbar strain.  Further, in a November 2013 statement, the Veteran reported he remembered falling and injuring his coccyx, which contributed to his low back pain.  The examiner did not have the benefit of this report.

The Veteran submitted a nexus statement from his private physician in February 2017.  The letter stated the Veteran "had a fall which caused injury to his lumbar spine" during service.  The Veteran reported pain in his coccyx during service, but there are no records or reports of any lumbar spine injury or pain.  The physician provided no rationale explaining how a report of coccyx pain could cause the Veteran's currently diagnosed lumbar spine disability.  As such, the Board does not find this opinion has little probative evidentiary value.

The 2017 letter indicated the Veteran had seen that physician from 1986 until 2007.  It would be helpful to get his complete medical records, as they may contain relevant information about the history of his back condition.

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's medical records from the VAMC Gainesville and all associated outpatient clinics from February 2017 to the present.

2.  Ask the Veteran to sign a release authorizing VA to obtain his records from Dr. Sessions.  The letter requesting these records should specify all available records, back to 1986 if possible.  If no records are received, notify the Veteran.

3.  Only AFTER obtaining the above VA and private medical records, to the extent possible, then schedule the Veteran for a VA examination for the purposes of determining the etiology of any currently diagnosed lumbar spine disability.  The examiner is asked to provide an opinion regarding if it is at least as likely as not (50 percent probability or greater) that the Veteran's lumbar spine disability is related to his military service.  The examiner should pay particular attention to the Veteran's treatment for coccyx pain in August 1965 and his reports that his job required extensive heavy lifting without back support and that he slipped and fell on the ice.

4. The AOJ should then readjudicate the claim.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD	A. Parsons, Associate Counsel

Copy mailed to: Veterans of Foreign Wars of the United States

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




